Citation Nr: 1414082	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-38 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as due to service-connected diabetes mellitus, type II.

2.  Entitlement to an increased initial evaluation for peripheral neuropathy, bilateral upper extremities.

3.  Entitlement to an increased initial evaluation for peripheral neuropathy, bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Derek A. Siebert, Attorney



ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in December 2011, at which point the issue of entitlement to service connection for hypertension was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities were also on appeal before the Board in December 2011.  The issues were remanded for further development, and VA compensation was ultimately allowed in an August 2012 rating decision.  As this constituted a full grant of the benefits sought, these issues are not in controversy and are no longer on appeal before the Board.  

Following the August 2012 grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities, the Veteran filed a timely notice of disagreement (NOD) challenging the initial evaluations.  Accordingly, the Board has recharacterized the issues on appeal.  Under these circumstances, and as will be discussed in the remand below, a statement of the case is required to address the initial rating claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes that the Veteran's NOD was postmarked on August 29, 2013, over one year from the date of the August 28, 2012, rating decision.  However, the NOD is timely because the Veteran had one year from the date that the agency mailed notice of the rating decision, and in this case the VA mailed notice on November 13, 2012.  38 C.F.R. §§ 20.302, 20.305 (2013).   

The issue of entitlement to increased initial evaluations for peripheral neuropathy of the bilateral upper and lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On November 13, 2012, prior to the promulgation of a decision in the appeal, the Veteran filed a withdrawal of his appeal of the issue of entitlement to service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2008 rating decision, the VA RO denied the Veteran's claim for entitlement to service connection for hypertension.  The Veteran perfected an appeal in November 2008.  The Board remanded the issue in December 2011 for further development.  After a January 2012 VA examination, the AMC denied the claim in an August 2012 supplemental statement of the case.  Thereafter, the Veteran submitted a November 2012 statement wherein he asked that his appeal for entitlement to service connection for hypertension be withdrawn.  See Nov. 13, 2012, VA Form 21-4138, Statement in Support of Claim.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran has withdrawn his appeal on the issue of entitlement to service connection for hypertension.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection for hypertension is dismissed.


REMAND

As noted in the introduction, by an August 2012 rating decision, the AMC granted service connection for peripheral neuropathy of the bilateral upper and lower extremities with initial noncompensable disability ratings.  In August 2013, the Veteran submitted a notice of disagreement with the assignment of the noncompensable disability rating.  Under these circumstances, the RO is required to issue a statement of the case (SOC) that addresses the initial rating claim.  See Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

Furnish an SOC that addresses the initial noncompensable disability ratings for peripheral neuropathy of the bilateral upper and lower extremities.  Only if the Veteran perfects an appeal as to these matters should they be certified and returned to the Board for the purpose of appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


